Citation Nr: 0213102	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen a claim for service connection for a 
back disability, and if the claim is reopened, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a back disorder (now described as including 
postoperative lumbar and cervical spine conditions).  In 
September 2002, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for a 
back disorder, and the Board finds favorably on that issue.  
The merits of the claim for service connection for a back 
disorder will be the subject of a later Board decision which 
will be prepared after the Board undertakes additional 
development of the evidence in accordance with 38 C.F.R. 
§ 19.9 as amended.


FINDINGS OF FACT

1.  Unappealed RO decisions in November and December 1966 
denied a claim for service connection for a back disorder, 
and the veteran has recently applied to reopen the claim.  

2.  Additional evidence submitted since the 1966 RO decision 
includes some evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disorder. 


CONCLUSION OF LAW

Since the 1966 final RO decision, new and material evidence 
has been submitted, and the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the preliminary issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disorder, there has been adequate VA 
compliance with the notice and duty to assist requirements of 
the law.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29,2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

The last prior unappealed denial of a claim for service 
connection for a back disorder was by the RO in November and 
December 1966.  That decision is considered final with the 
exception that the claim may be reopened if new and material 
evidence is submitted; if reopened, the claim is to be 
reviewed on a de novo basis, considering all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The RO received the current application to reopen the claim 
on August 27, 2001.  The definitition of "new and material 
evidence" changed as to claims received by the VA on and 
after August 29, 2001, but the latest definition is 
inapplicable to this case.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29,2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence considered by the RO at the time of its 1966 
decision included service medical records which note some low 
back problems during the veteran's 1943-1945 active duty, 
some medical records and doctors' statements concerning 
problems with the back after service, and some statements 
from the veteran.

Records submitted after the 1966 RO decision include lay 
statements by the veteran and others, and additional medical 
records concerning back problems (both of the lumbar spine 
and cervical spine) after service.  A February 2002 letter 
from a private chiropractor, Dr. R.D. Holder, opines that it 
appears the veteran's low back condition was the result of a 
reported service injury.

After reviewing the evidence submitted since the 1966 RO 
decision, compared to evidence on file before then, the Board 
concludes that some of the additional evidence is neither 
cumulative nor redundant and is thus considered new.  Some of 
the new evidence, such as the opinion of Dr. Holder, is also 
material evidence since it bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disorder. 

The Board finds that some new and material evidence has been 
submitted since the 1966 RO decision which denied service 
connection for a back disorder.  Thus the claim for service 
connecition is reopened.  This does not mean that service 
connection is granted; rather, the merits of the claim for 
service connection for a back disorder will have to be 
reviewed on a de novo basis after the Board completes 
additional development of the evidence.





ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder; to that 
extent only, the appeal is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

